- BB&T Exhibit 99.1 May 5, 2010 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Sr. Vice President Sr. Vice President Investor Relations Corporate Communications 733-3058 733-1478 BB&T Corporation CEO to speak May 12 at UBS 12 th Annual Global Financial Services Conference WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chairman and Chief Executive Officer Kelly King will present at the UBS 12 th Annual Global Financial Services Conference in New York City on May 12 at 10:50 a.m. (EDT). A live audio webcast of Kings presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. As of March 31, 2010, BB&T Corporation (NYSE: BBT) is the 10 th largest financial services holding company in the U.S. with more than $163 billion in assets and market capitalization of $22.4 billion. Based in Winston-Salem, N.C., the company operates more than 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com . ###
